[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                      FOR THE ELEVENTH CIRCUIT
                                               U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                             May 25, 2005
                              No. 04-13549                THOMAS K. KAHN
                          Non-Argument Calendar               CLERK
                        ________________________

                     D. C. Docket No. 03-20859-CR-PCH

UNITED STATES OF AMERICA,


                                                             Plaintiff-Appellee,

                                   versus

ARTHUR ADAMS,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                               (May 25, 2005)

Before BLACK, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

     Arthur Adams appeals his conviction for the following four counts:
conspiracy to import five kilograms or more of cocaine, a violation of 21 U.S.C. §

963; aiding and abetting the importation of five kilograms or more of cocaine, a

violation of 21 U.S.C. § 952(a); conspiracy to possess with intent to distribute five

kilograms or more of cocaine, a violation of 21 U.S.C. § 846; and aiding and

abetting the possession with intent to distribute five kilograms or more of cocaine,

a violation of 21 U.S.C. § 841 (a)(1). Adams argues that the evidence was

insufficient to support his conviction on each count. He also challenges the

district court’s denial of his request for a mistrial after the government engaged in

what he alleged to be the improper bolstering of a witness. Finally, Adams

challenges the court’s refusal to permit him to recross-examine a witness.

I.    Sufficiency of the evidence

      On appeal, Adams argues that the evidence was legally insufficient to

support his conviction on each of the four counts and that therefore the district

court erred in denying his motion for judgment of acquittal. Adams asserts that he

“played a significantly minor role in the predicate acts leading to the couriers’

departure” and submits that “[t]he evidence does not otherwise connect [him] to a

conspiracy to import cocaine.” He contends that the fact that he paid a drug

courier’s rent and purchased each of the drug couriers’ airline tickets and

passports was “not conclusive of conspiracy.” Instead, he points to others as the

                                          2
prime movers of the conspiracy. Adams also argues that the evidence was

insufficient to prove that he possessed cocaine with intent to distribute the drug.

      “Whether the record contains sufficient evidence to support the jury’s

verdict is a question of law that we review de novo.” United States v. Calderon,

127 F.3d 1314, 1324 (11th Cir. 1997). “[T]he evidence is viewed in the light most

favorable to the government, with all reasonable inferences and credibility choices

made in the government’s favor.” Id.

      To prove a defendant guilty of conspiracy, “‘the government must prove

beyond a reasonable doubt that: (1) a conspiracy existed; (2) appellants knew of

the essential objectives of the conspiracy; and (3) appellants knowingly and

voluntarily participated in the conspiracy.’” Id. at 1326 (citation omitted).

“Participation in a criminal conspiracy need not be proved by direct evidence; a

common purpose and plan may be inferred from a ‘development and collection of

circumstances.’” United States v. Perez-Tosta, 36 F.3d 1552, 1557 (11th Cir.

1994) (quoting Glasser v. United States, 315 U.S. 60, 80 (1942)). The

government may establish a defendant’s knowing participation in the conspiracy

through proof of surrounding circumstances, such as acts the defendant committed

that furthered the purpose of the conspiracy. United States v. Matthews, 168 F.3d

1234, 1245 (11th Cir. 1999).

                                          3
      Furthermore, even if there are many conspirators, a defendant’s guilt can be

established if his contact extends to only a few or even one of the co-conspirators.

United States v. Toler, 144 F.3d 1423, 1427-28 (11th Cir. 1998). A defendant can

be convicted even if his participation in the scheme is slight in comparison to that

of other co-conspirators. Id. at 1428. Finally, testimony of a co-conspirator, even

if uncorroborated, is sufficient to support a conviction so long as it is not, on its

face, incredible or insubstantial. United States v. Diaz, 248 F.3d 1065, 1093-94

(11th Cir. 2001).

      To prove aiding and abetting, the government must establish: (1) that the

substantive offense took place; (2) that the defendant associated himself with the

crime; and (3) that the defendant committed an act that furthered the crime.

United States v. Camargo-Vergara, 57 F.3d 993, 1001 (11th Cir. 1995). “Aiding

and abetting encompasses activities intended to ensure the success of the

underlying substantive crime. . . .” United States v. Perez, 922 F.2d 782, 786

(11th Cir. 1991).

      The elements of importation of cocaine are the knowing or intentional

importation of cocaine into the United States from anyplace outside thereof.

United States v. Ballard, 586 F.2d 1060, 1065, n.7 (5th Cir. 1978). Likewise, the

elements of possession with intent to distribute cocaine are the knowing or

                                           4
intentional possession of cocaine with the intention to distribute the drug. Id. at

1065, n.8. To prove possession with intent to distribute cocaine, the government

must prove both possession and an intent to distribute. United States v. Bain, 736

F.2d 1480, 1486-87 (11th Cir. 1984). Possession may be actual or constructive

and may be proved by circumstantial evidence. Id. at 1487. An intent to distribute

can be inferred from drug quantity. Id. at 1486.

      Despite Adams’ arguments to the contrary, there was sufficient evidence to

support his conviction on each of the four counts. The evidence presented at trial

demonstrated that Adams did not merely join, but initiated, the conspiracy that

lead to the importation and possession of cocaine. Adams performed several overt

acts, which were revealed through testimony at trial, in furtherance of the

conspiracy. For example, codefendant Bilal Ansari testified that Adams solicited

Ansari to find women to work as cocaine couriers from Guyana. Further

testimony revealed that Adams offered to pay the drug couriers money, thereby

motivating the couriers to participate and assist in the conspiracy. He also

supplied airline tickets and passports for the couriers as further inducement to

participate in the conspiracy.

      Although the evidence in the record is not explicit, a reasonable jury could

infer that Adams supplied the contacts in Guyana who provided the couriers with

                                          5
cocaine, or that he was a conduit of information that ultimately reached the

suppliers. The fact that Adams never physically possessed any cocaine is

irrelevant to the possession-related counts because he assisted the couriers in their

obtaining physical possession of cocaine. Accordingly, the evidence was

sufficient to establish that Adams conspired to import and possess cocaine with

the intent to distribute it and that he aided and abetted the importation and

possession of cocaine with the intent to distribute the drug.

II.   Bolstering the credibility of a witness

      Adams further argues that the district court improperly permitted the

government to bolster or vouch for one of its witnesses. In particular, Adams

argues that the prosecutor bolstered or vouched for the credibility of Mohammed

Alauddin during a series of questions regarding the name of the person to whom

Alauddin sent money orders. Adams submits that the district court should have

granted his requested mistrial because the prosecutor indicated a personal belief in

Alauddin’s credibility.

      “The test for whether a witness has been improperly bolstered is ‘whether

the jury could reasonably believe that the prosecutor was indicating a personal

belief in the witness’ credibility.’” United States v. Knowles, 66 F.3d 1146, 1161

(11th Cir. 1995) (citation omitted). “[T]his test may be satisfied in two ways:

                                          6
First, the prosecution may place the prestige of the government behind the witness,

by making explicit personal assurances of the witness’ veracity. Secondly, a

prosecutor may implicitly vouch for the witness’ veracity by indicating that

information not presented to the jury supports the testimony.” Id.

      The government’s questioning of Mohammed Alauddin did not violate

either prong of this test and does not constitute improper bolstering. During his

cross-examination of Alauddin, Adams challenged Alauddin’s credibility by

attempting to imply that the government had worked with Alauddin to

manufacture his testimony that he was told to send Western Union money orders

to someone named “Arthur Adams.” The portion of the government’s redirect

examination at issue here involved nothing more than the government’s legitimate

attempt to rehabilitate Alauddin by asking Alauddin to explain the process by

which his memory of Adam’s name was refreshed. Moreover, the prosecutor

never issued a personal assurance regarding Alauddin’s credibility. No reasonable

jury could believe that this line of questioning put the prestige of the government

behind the witness or indicated that the prosecutor was implying that there was

evidence beyond what was presented to the jury to support the witness’ testimony.

Accordingly, the district court did not err in refusing to exclude this evidence and

in denying Adams’ request for mistrial.

                                          7
III.   Denial of recross-examination

       Finally, Adams argues that the district court erred when it prohibited him

from recross-examination of Bilal Ansari concerning Ansari’s tax problems, which

were first revealed during the government’s redirect examination of Ansari.

Adams contends that this prevented him from demonstrating the possible bias of

the witness.

       “In all criminal prosecutions, the accused shall enjoy the right . . . to be

confronted with the witnesses against him.” U.S. Const. amend. VI. Accordingly,

“[t]he defendant must be permitted sufficient cross-examination to allow a jury to

adequately assess the witness’ credibility. . . .” United States v. Ross, 33 F.3d

1507, 1517 (11th Cir. 1994). However, “a defendant has no constitutional right to

recross-examination.” Id. at 1518. “A defendant nonetheless does have a limited

right to recross-examination where a new matter is brought out on redirect

examination.” Id. “When material new matters are brought out on redirect

examination, the Confrontation Clause of the Sixth Amendment mandates that the

opposing party be given the right of recross-examination on those new matters.”

Id. (citation and quotation omitted).

       Ansari’s testimony during redirect examination that his financial troubles

were tax-related does not qualify as a new, material matter that warrants granting

                                           8
Adams the right of recross-examination. Ansari previously testified as to his

financial problems during both the government’s direct examination and Adams’

initial cross-examination of him. However, during Adams’ initial cross-

examination of Ansari, Adams failed to inquire as to the specifics of those

financial problems. The fact that Ansari’s financial problems were tax-related was

not a new matter brought forth during redirect examination. Rather, it was a minor

detail related to a matter already disclosed that Adams failed to explore further

during the initial cross-examination. Accordingly, the district court did not err in

denying Adams the opportunity to recross-examine Ansari.

IV.   Conclusion

      Upon review of the record and consideration of the briefs of the parties, we

discern no reversible error. The evidence presented at trial was sufficient to

establish that Adams conspired to import and possess cocaine with the intent to

distribute it and took overt acts manifesting such intent. Those overt acts

demonstrated that Adams aided and abetted the importation and possession of

cocaine with the intent to distribute the drug. The government did not improperly

bolster Alauddin’s credibility, but simply rehabilitated him following attacks on

his credibility and assertions that evidence had been fabricated. Finally, the

district court did not err in denying the recross-examination of Ansari concerning

                                          9
a non-material matter that Adams could have questioned Ansari about during his

original cross-examination. Accordingly, we affirm Adams’ convictions.

      AFFIRMED.




                                       10